Title: To Benjamin Franklin from Granville Sharp, 8 August 1778
From: Sharp, Granville
To: Franklin, Benjamin


Dear Sir
Old Jewry 8 August 1778
Permit me to recommend to your friendship and good Offices Mr. Laurence Brooke of Virginia, who came to Europe some Years ago, on account of Education; and tho’ he has since resided chiefly in Scotland, I cannot find that he has imbibed the least prejudice of that unhappy Country, but on the contrary entertains a most perfect regard for the natural Rights of Mankind and the sacred cause of liberty in general. You will also find him, in every other respect, (I trust) highly worthy of your esteem; and as he is desirous of returning to his native Country, together with his Brother Mr. Robert Brooke, and Mr. Robert Nicholson (both natives of Virginia, and very amiable young Gentlemen in their conversation and behaviour) I must request that you will be pleased to favour them with your advice and good offices to forward their intended voyage, by which you will also confer a particular favour and obligation on, Dear Sir, Your affectionate friend and obedient humble Servant
Granville Sharp.
 
Endorsed: Granville Sharpe Messrs Brooke
